Title: To George Washington from Samuel Powel, 5 July 1785
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia July 5. 1785.

I wrote to you on the 24th of last Month, in Answer to the Enquiries you requested me to make, & enclosed the Paper which lead you to make them. I do not find any Reasons to induce me to change the Sentiments I then gave, tho’ I should most readily have done so, had subsequent Information convinced me that they were erroneous.
Dr Moyes, who passed thro’ this City a few Days since, confirms me in the Opinion that the Work in Question is a mere Compilation. He regretted much that the Heat of the Weather agreed so ill with his Health as to oblige him to seek the Influence of a more northern Climate, & prevented him the Honor of paying his Respects to you, which, however, he flatters himself he shall be able to do before he leaves the Continent. Mrs Macaulay too, left us about Ten Days since, on her Way for New York. She appears to be much pleased with her Journey to Virginia.
Mrs Powel, who begs Leave to join me in the best Wishes for yourself & Mrs Washington, requests the Favor of you to deliver the enclosed Letter to your Nephew. I am, with real Respect, Dear Sir Your most obedt humble Servt

Samuel Powel

